Citation Nr: 1450984	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-44 475	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for pes planus of the right foot.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  

3.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a cardiac disability, to include 
tachycardia with atrial fibrillation, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for depression, and, if so, whether service connection is warranted.

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for residuals of a colon resection and diverticulitis.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to June 1987 and from July 1987 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) from multiple RO decisions.  The Veteran presented sworn testimony during an April 2014 hearing on appeal before the undersigned Veterans Law Judge.  At the time of the hearing and after the hearing, he submitted new evidence to the Board, along with a waiver of initial RO review.  It was also discussed at the hearing that significant evidence had been developed by the RO since the 2009 Statement of the Case, yet no Supplemental Statement of the Case had been issued.  The Veteran's representative agreed to waive the RO's consideration of that evidence as well, so as to expedite appellate review.

The issues of entitlement to service connection for depression, entitlement to service connection for residuals of a colon resection and diverticulitis, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2014 hearing on appeal, the Veteran testified that he desired to withdraw the appeals as to entitlement to a compensable disability rating for pes planus of the right foot and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  

2.  The Veteran's claim for entitlement to service connection for a cardiac disability was most recently denied by the RO in July 2004. He did not appeal that decision to the Board, nor was any new and material evidence received within the following year.

3.  New evidence received after the July 2004 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a cardiac disability.

4.  The Veteran's tachycardia with atrial fibrillation had its inception during service.

5.  The Veteran's claim for entitlement to service connection for a nervous condition was denied by the RO in May 1997. He did not appeal that decision to the Board, nor was any new and material evidence received within the following year.

6.  New evidence received after the May 1997 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a nervous condition.

7.  The Veteran sustained acoustic trauma during service.

8.  The Veteran's left ear hearing loss is due to post-surgical residuals of an acoustic neuroma/schwannoma that developed after service.

9.  The Veteran has normal hearing acuity in his right ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for entitlement to a compensable disability rating for pes planus of the right foot and entitlement to a total disability rating based upon individual unemployability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The July 2004 denial of service connection for a cardiac disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
3.  Evidence received since the July 2004 denial of service connection for a cardiac disability is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  Service connection for tachycardia with atrial fibrillation is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The May 1997 denial of service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

6.  Evidence received since the May 1997 denial of service connection for a nervous condition is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeals

The Veteran had perfected appeals to the Board as to the issues of entitlement to a compensable disability rating for pes planus of the right foot and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  During the April 2014 hearing on appeal, however, he testified that he desired to withdraw these appeals.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal during the course of his hearing testimony.  His testimony was reduced to writing within the hearing transcript and his oath serves as his signature.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions involving the service connection claims by a March 2008 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such information was provided to the Veteran in a letter dated in July 2007.

Case law requires discussion of the April 2014 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, service connection, unemployability, and increased ratings were identified as issues on appeal at the Board hearing.  The nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, Social Security disability records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

In the attempt to corroborate the Veteran's assertion that he was verbally and physically assaulted by a Major during an exercise which took place during his last year of service, the RO contacted the Army Crimes Record Center in March 2008.  The RO specifically requested any investigative reports related to the incident, during which the Veteran reported receiving a head injury and a left hand injury.  The RO also provided the Major's last name, as recollected by the Veteran; the approximate date, Spring of 1990; the Veteran's unit of assignment; and the location of the incident.  In June 2008, that agency certified that there were no investigative reports regarding the Veteran.  The RO then prepared a memorandum for the file detailing the attempts to obtain independent corroboration of the incident and their conclusion that such records did not exist.  38 C.F.R. § 3.159(c)(2).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Laws and regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251   (1999).

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Cardiac disability

The Veteran's initial claim for service connection for heart palpitations was denied in April 2002, on the basis that no current disability was shown.  He did not perfect an appeal as to this denial, nor submit new and material evidence within one year, and it therefore became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  His second claim was denied in July 2004.  Again, he did not perfect an appeal as to this denial, nor submit new and material evidence within one year, and it became final.  The current claim was received in January 2007 and denied in September 2008.  

The Veteran's service treatment records reflect several episodes of what were described as heart palpitations.  He underwent tests and studies upon multiple occasions, however, no diagnosis was identified, and no explanation for the palpitations was reached by the service physicians.  

Since the 2004 denial of the Veteran's attempt to reopen the claim for service connection for a cardiac disability, he has been diagnosed with atrial fibrillation, for which he underwent ablation therapy, and tachycardia.  

In a January 2009 medical opinion, the Veteran's treating cardiologist rendered the opinion that the Veteran's palpitations in service were correlated with the atrial fibrillation.  The cardiologist specifically indicated that he had reviewed the Veteran's service treatment records and thus was familiar with the Veteran's medical history prior to his treatment of the Veteran.  

Upon review of the evidence of record, in which the Veteran's heart rhythm disturbances are amply documented through the years, the Board finds that not only is the physician's opinion sufficient to support reopening the prior denials, but that the opinion also supports a grant of service connection for tachycardia with atrial fibrillation.  

This opinion, in connection with the recent medical records showing the nature and extent of the Veteran's current disability, was not previously submitted to agency decision makers, and bears directly and substantially upon the specific matter under consideration.  Furthermore, the new evidence is neither cumulative nor redundant, and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Shade.  

Additionally, the new opinion along with the recent medical records, shows the existence of a current disability which is medically linked to the episodes of heart palpitations during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Therefore, the Board holds that service connection for tachycardia with atrial fibrillation is warranted.  The Board observes that in implementing this grant, the RO will wish to obtain updated medical records prior to assigning a disability rating, as the Veteran testified during the hearing that he underwent cardiac surgery in May 2014.


Depression

Service connection for a nervous condition was denied as not well grounded in May 1997, on the basis that no current diagnosis was shown.  At that time, the Veteran asserted that his depression was caused by a physical assault he sustained in 1990 during service.  He did not perfect an appeal as to this denial, nor submit new and material evidence within one year, and it therefore became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran filed the instant claim in June 2007.  Recent VA treatment records reflect diagnoses of depression and depressive disorder.  He continues to contend that his depression was caused by a physical assault during service, but he additionally asserts that depression is secondary to his many service-connected physical disabilities.  A medical report generated by the Social Security Administration which was added to the record since the 1997 denial contains that evaluator's assessment that the Veteran's heart problems have created depression and anxiety as well.  

The Board finds that the VA medical records reflecting diagnosis and treatment for depression and the Social Security assessment that his heart problems have created depression constitute ample new and material evidence to reopen the claim for entitlement to service connection for depression.  This information was not previously of record, and it bears directly and substantially upon the specific matter under consideration.  Furthermore, the new evidence is neither cumulative nor redundant, and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Shade.  Therefore, the claim is reopened.  

Further evidentiary development is necessary prior to addressing the merits of the reopened claim, as discussed in the remand which follows.


Hearing loss

The Veteran's service treatment records show that during service, he was exposed to acoustic trauma and his hearing acuity was monitored because of this.  The service audiograms show that his hearing acuity remained within normal limits during service, however.  Thus acoustic trauma during service occurred and is documented.  

A July 2007 audiometric test shows that the Veteran had normal hearing in his right ear and a mild hearing loss in his left ear.  His speech recognition was 100% in both ears.

In August 2008, the Veteran underwent cranial surgery to remove a left vestibular schwannoma, also described in the medical records as an acoustic neuroma.  There were complications after the surgery, and he underwent at least one additional surgical procedure for repair and debridement of the surgical wound.  At some point, the left acoustic nerve was damaged beyond repair.  Following the surgery, the Veteran lost essentially all hearing acuity in his left ear.  His right ear hearing acuity remains within normal limits, however. 

The Veteran's hearing acuity was tested during a September 2009 VA audiologic examination.  At that time, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
105+
105+
105+
105+
105+

The average pure tone threshold in the right ear was 15 decibels, and the average in the left ear was 105 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The left ear was not able to be tested.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Applying this criteria to the Veteran's recent audiometric test results yields the conclusion that his right ear hearing acuity is entirely within normal limits, while he does not have any hearing in his left ear.  

Following a September 2009 clinical examination and records review, a VA examiner rendered the opinion that the Veteran's acoustic neuroma/schwannoma was not present during service and was not otherwise related to service.  In support of this opinion, the physician noted that the schwannoma was not diagnosed until 2008 and although this type of tumor grows unpredictably and sometimes slowly, a twenty year interval from initial symptoms to the diagnosis would be atypical.  The physician also opined that the Veteran's heart palpitations and dizzy spells during service were most likely cardiac in nature, as the symptoms recorded during service did not sound like typical symptoms of schwannoma, even allowing for the extended time interval since the Veteran had left service.  In sum, the symptoms the Veteran experienced during service were less likely than not due to the later diagnosed schwannoma.

With regard to the Veteran's currently-shown left ear hearing loss, no connection to service is shown.  He had normal hearing during service, and only mild hearing loss shown in 2007, more than twenty-five years after service.  Medical experts and indeed the Veteran's own treating physicians have attributed his left ear hearing loss entirely to the surgery performed to remove the acoustic neuroma, which apparently cut or injured the acoustic nerve beyond repair or remaining function.  Because medical opinion is also against the premise that the schwannoma/neuroma was present or had its inception during service, the preponderance of the evidence is against a connection to service on that basis as well.  The Veteran argued at his hearing that he had submitted letters from Dr. Schneider and Dr. van Loveren that linked his hearing loss and/or the acoustic neuroma to service.  Dr. Schneider's notes do reflect his history of military noise exposure - which is conceded above - but neither she nor Dr. van Loveren actually opined as to a relationship between that noise exposure and his hearing loss or his subsequent development of a schwannoma.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  In this case, the Veteran fortunately does not have current right ear hearing loss.  In other words, although the Veteran sustained acoustic trauma during service, he retains normal hearing in his right ear.  Therefore, the claim for service connection for hearing loss in his right ear must be denied on the basis that he has not presented a valid claim for such.




	(CONTINUED ON NEXT PAGE)



ORDER

The appeals for entitlement to a compensable disability rating for pes planus of the right foot and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities are dismissed.

New and material evidence having been submitted to reopen the previously denied claim for entitlement to service connection for a cardiac disability, the claim is reopened.

Service connection for tachycardia with atrial fibrillation is granted.

New and material evidence having been submitted to reopen the previously denied claim for entitlement to service connection for a nervous condition, the claim is reopened; to this extent the appeal is granted.

Service connection for bilateral hearing loss is denied.


REMAND

As the appeal is being remanded anyway, the Veteran's VA records should be updated for the claims file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Depression

Upon careful review of the evidence in the file, the Board determines that further evidentiary development is required due to the complexity of the issues surrounding the Veteran's depression.  

According to a July 1987 service personnel record generated in connection with the Veteran's re-enlistment, the Veteran had psychological testing during service which revealed mild passive/aggressive traits.  No diagnosis resulted and no treatment recommendations were made.  An April 1988 mental health evaluation resulted in a diagnosis of situational anxiety related to low back pain.  A possible Medical Board proceeding was considered to support separation from service.  The Veteran indicated he did not wish to separate, however, and his back apparently improved with physical therapy.  There are no further indications of mental health issues contained in the Veteran's service treatment records.  However, these documented psychological notations in the Veteran's service treatment reports, raise further questions about the potential for direct service connection for depression.

In March 2010, a VA examiner concluded that the Veteran's depression is secondary to his tinnitus, but did not provide a substantial rationale for this conclusion.  In August 2013, a VA psychologist concluded that the Veteran's depression could not be linked to the disabilities that were service-connected at that time; however, in light of the grant of service connection for tachycardia with atrial fibrillation reached herein, the Board determines that another opinion on the secondary question is required.  

Residuals of a colon resection and diverticulitis

The Veteran underwent the surgical removal of a portion of his sigmoid colon in February 2008.  It appears that the surgery was necessitated by chronic diverticulitis.  The Veteran contends that the diverticulitis was caused by constipation from medication prescribed for his now service-connected tachycardia with atrial fibrillation.  Review of his extensive treatment records neither confirms nor invalidates this contention.  Therefore, upon remand, a medical opinion as to this potential relationship should be obtained. Moreover, his service treatment records show complaints of abdominal pain and gastrointestinal issues, so it is necessary to seek an opinion as to whether those symptoms were manifestations of diverticulitis.


Hypertension

The Veteran contends he was initially treated for hypertension during service.  Upon review of this issue, however, it is apparent that the question of whether service connection is warranted for hypertension is a complicated medical one.  

Review of the Veteran's service treatment records reflects that he had several instances of elevated blood pressure during service.  For instance during an emergency room visit in July 1984, his blood pressure was initially measured at 164/100, and then later at 128/88.  A May 1985 treatment note includes a blood pressure reading of 142/92.  Several other blood pressure readings during service fall into the range of high normal, like a 130/80 reading taken in February 1986.  No diagnosis of hypertension was assigned during the Veteran's active service, however.  

The Veteran was prescribed medication which is used to treat high blood pressure during service; however, it appears that the medication was given for treatment of his cardiac arrhythmias, rather than for hypertension per se.  Similarly, his post-service records show that he was prescribed medication which also serves to control blood pressure upon multiple occasions.  Again, it is unclear whether the medications were prescribed for the treatment of hypertension or for the treatment of arrhythmia.  

Given the complexity of this medical issue, the Board finds that a medical opinion should be obtained for the purposes of identifying whether the Veteran's currently-shown hypertension was initially manifested during service or whether his current hypertension is related in any way to his now service-connected tachycardia with atrial fibrillation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran from March 2013 to the present at the Tampa VA Medical Center, and all related clinics, for inclusion in the claims file.

2.  After obtaining the records requested above, the RO should forward the Veteran's entire claims file to a VA psychiatrist or psychologist for review and an opinion as to whether depression was initially manifested during service and/or whether depression is proximately-caused by the Veteran's other service-connected disabilities (which now includes his cardiac condition).  The complete rationale for all opinions expressed should be fully explained so that the RO, the Board, and the Veteran himself can understand the basis for the opinions.

IF the reviewer deems that further testing or clinical examination of the Veteran would be helpful to resolve these questions, such testing and/or examination must be arranged.

3.  After obtaining the records requested above, the RO should forward the Veteran's entire claims file to a VA medical professional.  The reviewer is requested to review the file and form opinions on the following questions:  
* Was the Veteran's diverticulitis more, less, or equally likely related in any way to medications taken for treatment of his service-connected disabilities, or to any of the in-service complaints and gastrointestinal diagnoses; and 
* Was the Veteran's currently-shown hypertension initially manifested during service and/or is his current hypertension related in any way to his service-connected tachycardia with atrial fibrillation.  
Again, the complete rational for all opinions should be fully explained.

IF the reviewer deems that further testing or clinical examination of the Veteran would be helpful to resolve these questions, such testing and/or examination must be arranged.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


